172 S.W.3d 493 (2005)
Lufunso NEWSOME, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85386.
Missouri Court of Appeals, Eastern District, Division One.
September 27, 2005.
Timothy Forneris, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Lufunso Newsome ("movant") appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15 on the merits without an evidentiary hearing. Movant claims counsel was ineffective for failing to move to dismiss or object to the indictment charging him with one count of kidnapping, because the indictment failed to include essential elements of the crime. Movant also claims counsel was ineffective for failing to object to the closing argument of the state. Finally, movant argues counsel was ineffective for failing to challenge the sufficiency of the evidence of kidnapping to support his conviction.
*494 We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).